This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 DAVID VIGIL,

 3          Plaintiff-Appellant,

 4 v.                                                                            No. 34,402

 5 BONANZA CREEK RANCH,

 6          Defendant-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 Sarah M. Singleton, District Judge

 9 David Vigil
10 Santa Fe, NM

11 Pro se Appellant

12   The Simons Firm, LLP
13   Thomas A. Simons IV
14   Frieda Simons Burnes
15   Santa Fe, NM

16 for Appellee


17                                 MEMORANDUM OPINION
 1 WECHSLER, Judge.

 2   {1}   Plaintiff, a self-represented litigant, seeks to appeal from a final judgment in the

 3 underlying proceedings, as well as one or more orders of the New Mexico Supreme

 4 Court. We previously issued a notice of proposed summary disposition, in which we

 5 proposed to dismiss. Plaintiff has filed both a “Response to order denying motion to

 6 reconsider and addendum to docketing statement,” and a letter that is in the nature of

 7 a memorandum in opposition. We note that although it is not entirely clear whether

 8 both of these documents were duly served, Defendant subsequently filed a

 9 memorandum in support of the proposed summary disposition. After due

10 consideration, we dismiss the appeal.

11   {2}   To summarize our previous analysis, notice of appeal was not timely filed with

12 respect to the final judgment, and this Court lacks authority to review actions of the

13 New Mexico Supreme Court. In light of these considerations, we proposed to dismiss.

14   {3}   In the first of his responsive filings, Plaintiff does not directly address our

15 notice of proposed summary disposition. Instead, Plaintiff appears to take issue with

16 the denial of a motion to reconsider. The only such order within the record before us

17 is an order of the New Mexico Supreme Court. [RP 474] As previously stated, we lack

18 authority to review this determination. See State v. Williams, 1978-NMCA-065, ¶ 2,




                                                2
 1 91 N.M. 795, 581 P.2d 1290 (observing that “[t]his Court has no authority to review

 2 actions of the Supreme Court”). We therefore decline to consider the matter further.

 3   {3}   In the second of his responsive filings, we understand Plaintiff to suggest that

 4 the pendency of his petition for writ of mandamus and a recusal request with the New

 5 Mexico Supreme Court may have tolled the deadline for filing notice of appeal with

 6 this Court. However, we are aware of no authority, and Plaintiff has cited none, to

 7 support this suggestion. See generally In re Adoption of Doe, 1984-NMSC-024, ¶ 2,

 8 100 N.M. 764, 676 P.2d 1329 (stating that when a party cites no authority to support

 9 an argument, we may assume that no such authority exists). We therefore adhere to

10 our prior assessment of these matters.

11   {4}   In closing, we acknowledge Plaintiff’s continuing belief that the district court

12 has erred. However, this does not alter or diminish the jurisdictional limitations

13 implicated in this case.

14   {5}    Accordingly, for the reasons stated above and in the notice of proposed

15 summary disposition, we remain unpersuaded that this matter is properly before us.

16 The appeal is therefore summarily dismissed.

17   {6}   IT IS SO ORDERED.


18                                                 ________________________________
19                                                 JAMES J. WECHSLER, Judge


                                               3
1 WE CONCUR:


2 ________________________________
3 JONATHAN B. SUTIN, Judge


4 ________________________________
5 CYNTHIA A. FRY, Judge




                                     4